DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-18 are pending in this application.
Claims 1-8 and 10-18 are amended.
Claims 1-18 are presented for examination. 


Response to Amendments
Applicant’s amendments, filed 9 February 2022, with respect to claim 12’s claim objection have been fully considered, and is withdrawn. 
Applicant’s amendments with respect to claims 1-8 and 12-18 optional claim language have been fully considered, and is withdrawn. 
Applicant’s amendments with respect the 35 USC 112(b) rejection of claims 1-18 have been fully considered, and are withdrawn. 




Claim Interpretation
Regarding claims 4 and 15, the term "uniform landscape situation" is being interpreted as a situation where the blockage is detected based on a sequence of acquired images. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 5-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (US Patent Number 8,045,760 B2). 
Regarding claim 1, Stam teaches a method for identifying a cause of blockage in a sequence of images provided by a camera mounted in a vehicle which is moving on a road (Stam: Col. 2 Lines 52-57, Col. 17 Line 66 -Col. 18 Lines 6; image sensor blockage detection method), the method comprising iteratively performing steps of: acquiring an image from the camera (Stam: Col. 8 Lines 3-14; image sensor chosen natively acquires high dynamic range images); successively acquired images thus forming said sequence of images (Stam: Col. 8 Lines 3-14; acquiring multiple images of the same scene at multiple sensitivities in sequence); detecting a blockage in last images of the sequence of images (Stam: Col. 17 Lines 52-65; determine if the image sensor is blocked); determining whether it is day-time or night-time based at least on time information (Stam: Col. 6 Lines 23-40; night detect and day detect algorithms; a raw ambient light value is acquired from a corresponding photo sensor at intervals ranging from approximately 75 ms to approximately 125 ms); when it is determined that it is night-time, performing a step comprising: toggling front light(s) of the vehicle on/off so as to determine whether toggling the front light(s) of the vehicle on/off causes a change in images acquired by the camera (Stam: Col. 6 Lines 23-40, Col. 7 Lines 26-36; a night detect algorithm is employed to enable automatic vehicle exterior light control).
when it is determined that toggling the front light(s) on/off causes a change in said images acquired by the camera, determining that for the current iteration, the cause of the blockage is that the road is dark. 
However, Stam is deemed to disclose an equivalent teaching. Stam includes a night detect algorithm for enabling and disabling automatic vehicle exterior lights (Stam: Col. 7 Lines 6-19). The prior art’s enabling and disabling of the vehicle’s exterior lights is a toggling of the lights on and off, which reads on the claimed limitation. Stam includes the transition from night detect off to night detect on at night detect medium preferably begins at a value between approximately 0.125 Lux and approximately 2 Lux (Stam: Col. 6 Lines 41-62). The prior art has a transitioning algorithm that moves from a night detect off to a night detected on based on the light detected outside the vehicle. Once the system moves into a night detect on scenario, the vehicle’s exterior lights are enabled in order to achieve a preferred luminosity exterior of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have toggled the lights on and off in order to maintain an exterior luminosity preferable for the automatic vehicle due to exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19).
Regarding claim 5, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein the method further comprises, during an iteration, before determining whether it is day-time or night-time based at least on the time information, performing steps of: detecting lane markings in a last image of the sequence of images (Stam: Col. 16 Lines 27-35, Col. 19 Lines 52-59; if there are intermittent markings present in the image); and when lane markings are detected in the last image, returning to the step of image acquisition (Stam: Col. 16 Lines 27-35, Col. 19 Lines 52-59; if there are intermittent markings present in the image, like stripes in the middle of the lane, the likelihood of fog index is quickly decreased).
Regarding claim 6, Stam teaches a method for identifying a cause of blockage according to claim 5, wherein the method further comprises, during an iteration, before detecting lane markings in a last image of the sequence of images, performing steps of:   determining whether a lane on which the vehicle moves has lane markings, based on position information of the vehicle and a database comprising records of lanes having lane markings (Stam: Col. 16 Lines 27-35; if there are intermittent markings present in the image, like stripes in the middle of the lane); and when a lane on which the vehicle moves does not have lane markings, returning to the step of image acquisition (not invoked).
Regarding claim 7, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein the method further comprises, during an iteration, before determining whether it is day-time or night-time based at least on the time information, performing steps of: detecting whether there is an object on the road in front of the vehicle, based on information other than information derived from the images (Stam: Col. 8 Lines 23-41, Col. 9 Lines 1-7; image acquired from an image sensor mounted in a controlled vehicle taken with a high sensitivity when none of the atmospheric conditions of interest are present and when no light sources from other objects or vehicles are present); when no object is detected on the road in front of the vehicle, returning to the step of image acquisition (Stam: Col. 8 Lines 23-41, Col. 9 Lines 1-7;  
Regarding claim 8, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein the method further comprises, when, during an iteration, a first cause of blockage has been detected, performing: assessing of whether a blockage has been detected at least for each of last N1 iterations, and assessing whether the cause of the blockage has been determined to be said first cause for at least N2 iterations during the last N1 iterations, N1 and N2 being predetermined numbers (Stam: Col. 8 Lines 33-41, Col. 19 Lines 30-40, Lines 52-67; upon detection of a blockage the above invention could be used to activate a cleaning; an equivalent series of images would have similar characteristics for atmospheric conditions of interest other than fog and the methods discussed herein for analyzing the images have equivalent application to all atmospheric conditions of interest); and when a blockage has been detected at least for each of last N1 iterations, and the cause of the blockage has been determined to be said first cause for at least N2 iterations during the last N1 iterations, triggering an action based on the determination that the cause of the blockage is said first cause (Stam: Col. 19 Lines 30-40, Lines 52-67; upon detection of a blockage the above invention could be used to activate a cleaning or contamination removal system such a wiper, washer, defroster, heater or combination thereof designed to remove contamination from a surface in the path of the view of the image sensor).
Regarding claim 9, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein the images are partial images which are part of larger images acquired by the camera (Stam: Col. 11 Lines 43-51, Col. 13 Lines 15-26; lights that are only in the top half of the image will be rejected).
Regarding claim 10, Stam teaches a computer program which is stored on a non-transitory computer readable storage media, and which is suitable for being performed on a computer, the program including instructions adapted to perform the steps of a method according to claim 1 when it is run on the computer (Stam: Col. 20 Lines 44-55; automatic vehicle exterior light control system in accordance with the present invention may be adapted to employ the ambient light algorithms, the atmospheric condition detection algorithms, the image sensor blockage algorithms, the town operation detection algorithms, and the pedestrian or cyclist detection algorithms in conjunction with any of the methods or system responses discussed herein).
Regarding claim 11, Stam teaches a non-transitory computer-readable recording medium including instructions of a computer program according to claim 10 (Stam: Col. 20 Lines 44-55; automatic vehicle exterior light control system in accordance with the present invention may be adapted to employ the ambient light algorithms, the atmospheric condition detection algorithms, the image sensor blockage algorithms, the town operation detection algorithms, and the pedestrian or cyclist detection algorithms in conjunction with any of the methods or system responses discussed herein).
Regarding claim 12, Stam teaches a driving assistance system, comprising (Stam: Col. 12 Lines 15-29; automatic high beam headlight activation) an electronic control unit, a camera (Stam: Col. 2 Lines 46-57, Col. 7 Lines 6-19, Col. 17 Line 66-Col. 18 Line 6; an image sensor and associated optics; use of the night detect algorithm is particularly useful for enabling and disabling automatic vehicle exterior light control), an outer temperature sensor (Stam: Col. Col. 15 Lines 33-38; temperature or humidity sensors), the electronic control unit, the camera and the outer temperature sensor being configured to be mounted in a vehicle (Stam: Col. 7 Lines 6-19, Col. 8 Lines 23-41, Col. 15 Lines 33-36, Fig. 2; night detect algorithm is particularly useful for enabling and disabling automatic vehicle exterior light control;  temperature or humidity sensors); wherein the electronic control unit is configured to iteratively: acquire an image from the camera (Stam: Col. 8 Lines 3-14; image sensor chosen natively acquires high dynamic range images); successively acquired images thus forming said sequence of images (Stam: Col. 8 Lines 3-14; acquiring multiple images of the same scene at multiple sensitivities in sequence); detect a blockage situation in last images of the sequence of images (Stam: Col. 17 Lines 52-65; determine if the image sensor is blocked); determine whether it is day-time or night-time based at least on time information (Stam: Col. 6 Lines 23-40; night detect and day detect algorithms; a raw ambient light value is acquired from a corresponding photo sensor at intervals ranging from approximately 75 ms to approximately 125 ms); and, when, during an iteration, the electronic control unit determines that it is night-time: toggle front light(s) of the vehicle on/off so as to determine whether toggling the front light(s) of the vehicle on/off causes contrast change in the images (Stam: Col. 6 Lines 23-40, Col. 7 Lines 26-36; a night detect algorithm is employed to enable automatic vehicle exterior light control).
Stam doesn’t explicitly teach when the electronic control unit has determined that toggling the front light(s) on/off causes contrast change in the images, determine that for the current iteration, the cause of the blockage is that the road is dark 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have toggled the lights on and off in order to maintain an exterior luminosity preferable for the automatic vehicle due to exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19).
Regarding claim 16, Stam teaches a driving assistance system according to claim 12, wherein the electronic control unit is further configured to, during an iteration, before determining whether it is day-time or night-time: detect lane markings in a last image of the sequence of images (Stam: Col. 16 Lines 27-35, Col. 19 Lines 52-59; if there are intermittent markings present in the image); and when at least one lane marking is detected in the last image, to return to image acquisition (Stam: Col. 16 Lines 27-35, Col. 19 Lines 52-59; if there are intermittent markings present in the image, like stripes in the middle of the lane, the likelihood of fog index is quickly decreased).
claim 17, Stam teaches a driving assistance system according to claim 12, wherein the electronic control unit is further configured to, during an iteration, before determining whether it is day-time or night-time: detect whether there is an object on the road in front of the vehicle, using environment information other than information derived from the images (Stam: Col. 8 Lines 23-41, Col. 9 Lines 1-7; image acquired from an image sensor mounted in a controlled vehicle taken with a high sensitivity when none of the atmospheric conditions of interest are present and when no light sources from other objects or vehicles are present); when the electronic control unit has detected that there is an object on the road in front of the vehicle, to return to image acquisition (Stam: Col. 8 Lines 23-41, Col. 9 Lines 1-7;  the methods discussed herein for analyzing the images have equivalent application to all atmospheric conditions of interest).
Regarding claim 18, Stam teaches a automated driving system according to claim 12, wherein the electronic control unit is further configured to, when, during an iteration, a first cause of blockage has been detected: assess whether a blockage has been detected at least for each of last N1 iterations, and to assess whether the cause of the blockage has been determined to be said first cause for at least N2 iterations during the last N1 iterations, N1 and N2 being predetermined numbers (Stam: Col. 8 Lines 33-41, Col. 19 Lines 30-40, Lines 52-67; upon detection of a blockage the above invention could be used to activate a cleaning; an equivalent series of images would have similar characteristics for atmospheric conditions of interest other than fog and the methods discussed herein for analyzing the images have equivalent application to all atmospheric conditions of interest), and, when a blockage has been detected at least for each of last N1 iterations, and the cause of the blockage has been determined to be the first cause for at least N2 iterations during the last N1 iterations, to trigger an action based on the determination that the cause of the blockage is said first cause (Stam: Col. 19 Lines 30-40, Lines 52-67; upon detection of a blockage the above invention could be used to activate a cleaning or contamination removal system such a wiper, washer, defroster, heater or combination thereof designed to remove contamination from a surface in the path of the view of the image sensor).



Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (US Patent Number 8,045,760 B2) in view of Camus (US Publication Number 2009/0180682 A1). 
Regarding claim 2, Stam teaches a method for identifying a cause of blockage according to claim 1, wherein when it is determined that it is day-time (Stam: Col. 6 Lines 23-40; night detect and day detect algorithms).
Stam doesn’t explicitly teach determining whether an outside temperature is below a low temperature threshold; and3PRELIMINARY AMENDMENTAttorney Docket No.: Q244345 Appln. No.: Entry into National Stage of PCT/EP2017/067157when it is determined that the outside temperature is below the low temperature threshold, determining that for a current iteration, the cause of the blockage is icing or fogging. 
However Camus, in the same field of endeavor, teaches determining whether an outside temperature is below a low temperature threshold; and3PRELIMINARY AMENDMENTAttorney Docket No.: Q244345 Appln. No.: Entry into National Stage of PCT/EP2017/067157when it is determined that the outside temperature is below the low temperature threshold, determining that for a current iteration, the cause of the blockage is icing or fogging.
Camus detects impairments of one or more of the cameras systems in the form of a partial or complete obstructed field of view blockage for a camera by environmental factors such water or snow (Camus: Para. 0004). The image frames are analyzed for an image score value of the frequency content converted in percentages. Low image frequency content values show an image deterioration when compared to the known images and values for water or snow (Camus: Para. 0021). The difference between water and snow is the outside temperature being below a certain threshold that would allow the image to receive an image score value for snow or ice instead of water.
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Camus’s low target contrast or texture determination (Camus: Para. 0004) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to prevent critical error in stereo measurements that would cause incorrect resulting depth computations (Camus: Para. 0004, 0021).
Regarding claim 13, Stam doesn’t explicitly teach determine whether an outside temperature is below a low temperature threshold, based on information provided by the outer temperature sensor; and,7PRELIMINARY AMENDMENTAttorney Docket No.: Q244345 Appln. No.: Entry into National Stage of PCT/EP2017/067157when the electronic control unit has determined that the outside temperature is below a low temperature threshold, determine that for a current iteration, the cause of the blockage is icing or fogging.
However Camus, in the same field of endeavor, teaches determine whether an outside temperature is below a low temperature threshold, based on information provided by the outer temperature sensor; and,7PRELIMINARY AMENDMENTAttorney Docket No.: Q244345 Appln. No.: Entry into National Stage of PCT/EP2017/067157when the electronic control unit has determined that the outside temperature is below a low temperature threshold, determine that for a current iteration, the cause of the blockage is icing or fogging.
Camus detects impairments of one or more of the cameras systems in the form of a partial or complete obstructed field of view blockage for a camera by environmental factors such water or snow (Camus: Para. 0004). The image frames are analyzed for an image score value of the frequency content converted in percentages. Low image frequency content values show an image deterioration when compared to the known images and values for water or snow (Camus: Para. 0021). The difference between water and snow is the outside temperature being below a certain threshold that would allow the image to receive an image score value for snow or ice instead of water.
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Camus’s low target contrast or texture determination (Camus: Para. 0004) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to prevent critical error in stereo measurements that would cause incorrect resulting depth computations (Camus: Para. 0004, 0021).


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (US Patent Number 8,045,760 B2) in view of Camus (US Publication Number 2009/0180682 A1) and in further view of Hoke et al. (US Publication Number 2017/0106721 A1). 
Regarding claim 3, Stam doesn’t explicitly teach wherein when it has been determined that the outside temperature is below the low temperature threshold.
wherein when it has been determined that the outside temperature is below the low temperature threshold.
Camus detects impairments of one or more of the cameras systems in the form of a partial or complete obstructed field of view blockage for a camera by environmental factors such water or snow (Camus: Para. 0004). The image frames are analyzed for an image score value of the frequency content converted in percentages. Low image frequency content values show an image deterioration when compared to the known images and values for water or snow (Camus: Para. 0021). The difference between water and snow is the outside temperature being below a certain threshold that would allow the image to receive an image score value for snow or ice instead of water.
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Camus’s low target contrast or texture determination (Camus: Para. 0004) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to prevent critical error in stereo measurements that would cause incorrect resulting depth computations (Camus: Para. 0004, 0021).
In the following limitation, Stam and Camus don’t explicitly teach determining whether a dew point is reached; when it is determined that the dew point is not reached, determining that for the current iteration, the cause of the blockage is icing or fogging with a first probability (P1); and when it is determined that the dew point is reached, determining that for the current iteration, the cause of the blockage is icing or fogging with a second probability (P2) which is higher than the first probability (P1).
However Hoke, in the same field of endeavor, teaches determining whether a dew point is reached; when it is determined that the dew point is not reached, determining that for the current iteration, the cause of the blockage is icing or fogging with a first probability (P1) (Hoke: Para. 0006, 0008; calculate a windscreen interior surface dew point temperature value and/or a probability value of a windscreen interior surface fogging and/or exterior surface re-freezing); and when it is determined that the dew point is reached, determining that for the current iteration, the cause of the blockage is icing or fogging with a second probability (P2) which is higher than the first probability (P1) (Hoke: Para. 0006, 0008; calculated fogging and/or re-freezing probability value from exceeding a predetermined fogging and/or re-freezing risk threshold value).
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Hoke’s probability value of a windscreen interior surface fogging and exterior surface re-freezing (Hoke: Para 0008) and Camus’s low target contrast or texture determination (Camus: Para. 0004) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to control a vehicle system to prevent the calculated fogging and re-freezing value from exceeding a predetermined threshold (Hoke: Para. 0006).
Regarding claim 14, Stam and Camus don’t explicitly teach determine whether dew point is reached; when the electronic control unit has determined that the outside temperature is below the low temperature threshold and that the dew point is not reached, to determine that for the current iteration, the cause of the blockage is icing or fogging with a first probability (P1); and when the electronic control unit has determined that the outside temperature is below the low temperature threshold and that the dew point is reached, to determine that for the current iteration, the cause of the blockage is icing or fogging with a second probability (P2) which is higher than the first probability (P1).
However Hoke, in the same field of endeavor, teaches determine whether dew point is reached (Hoke: Para. 0008; calculate a windscreen interior surface dew point temperature value); when the electronic control unit has determined that the outside temperature is below the low temperature threshold and that the dew point is not reached, to determine that for the current iteration, the cause of the blockage is icing or fogging with a first probability (P1) (Hoke: Para. 0006, 0008; calculate a windscreen interior surface dew point temperature value and/or a probability value of a windscreen interior surface fogging and/or exterior surface re-freezing); and when the electronic control unit has determined that the outside temperature is below the low temperature threshold and that the dew point is reached, to determine that for the current iteration, the cause of the blockage is icing or fogging with a second probability (P2) which is higher than the first probability (P1) (Hoke: Para. 0006, 0008; calculated fogging and/or re-freezing probability value from exceeding a predetermined fogging and/or re-freezing risk threshold value).
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Hoke’s probability value of a windscreen interior surface fogging and exterior surface re-freezing (Hoke: Para 0008) and Camus’s low target contrast or texture determination (Camus: Para. 0004) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to control a vehicle system to prevent the calculated fogging and re-freezing value from exceeding a predetermined threshold (Hoke: Para. 0006).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al. (US Patent Number 8,045,760 B2) in view of Camus (US Publication Number 2009/0180682 A1) and in further view of Gage et al. (US Publication Number 2018/0148008 A1). 
Regarding claim 4, Stam and Camus don’t explicitly teach wherein the method further comprises: when it is determined that the outside temperature is above the low temperature threshold or the dew point is not reached, determining that for the current iteration, the cause of the blockage is a sunset/sunrise situation or a uniform landscape situation.
However Gage, in the same field of endeavor, teaches wherein the method further comprises: when it is determined that the outside temperature is above the low temperature threshold or the dew point is not reached, determining that for the current iteration, the cause of the blockage is a sunset/sunrise situation or a uniform landscape situation (Gage: Para. 0041; whether a state of blockage of the front windshield or the rear windshield is less than a predetermined value, and whether the estimated future temperature of the passenger compartment is outside of a predetermined temperature range).
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Gage’s external temperature in a temperature range and a sun blockage sensor (Gage: Para. 0041) and Camus’s low target contrast or texture determination (Camus: Para. 0004) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to determine whether a state of 
Regarding claim 15, Stam and Camus don’t explicitly teach a driving assistance system according to claim 13, wherein the electronic control unit is further configured to: when the electronic control unit has determined that the outside temperature is above a low temperature threshold or dew point is not reached, determine that for a current iteration, the cause of the blockage is a sunset/sunrise situation or a uniform landscape situation.	
However Gage, in the same field of endeavor, teaches a driving assistance system according to claim 13, wherein the electronic control unit is further configured to: when the electronic control unit has determined that the outside temperature is above a low temperature threshold or dew point is not reached, determine that for a current iteration, the cause of the blockage is a sunset/sunrise situation or a uniform landscape situation (Gage: Para. 0041; whether a state of blockage of the front windshield or the rear windshield is less than a predetermined value, and whether the estimated future temperature of the passenger compartment is outside of a predetermined temperature range).
It would have been obvious to one of ordinary skill in the art as of the effective filing data to incorporate Gage’s external temperature in a temperature range and a sun blockage sensor (Gage: Para. 0041) and Camus’s low target contrast or texture determination (Camus: Para. 0004) into Stam’s automatic vehicle exterior light control (Stam: Col. 6 Lines 41-62, Col. 7 Lines 6-19) in order to determine whether a state of .

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-18 under 35 U.S.C. §103 have been fully considered, and are not persuasive. 
Applicant argues that Stam is directed toward a completely different field than the instant invention.
In response to the applicant’s argument above, Stam describes an image sensor blockage detection method (Stam: Col. 17 Line 66 – Col. 18 Line 6) based on detected atmospheric conditions to improve the sharpness of the image reflections (Stam: Col. 8 Lines 3-14). Then Stam improves image blockage by controlling the automatic vehicle exterior lights (Stam: Col. 2 Lines 52-57) which improves the blockage by identifying if the cause of the image blockage is too much or too light exterior light near the cameras. Therefore the identification of image blockage is necessary for one to check to see if light is the reason for the blockage by a change in the exterior light command. Since claim 1 determines the cause of the blockage by toggling the exterior lights to determine if the imaging get better, Stam is in the same filed of endeavor since the change of exterior light command used to determine if the image blockage is improved. 
Applicant next argues that Stam does not determine whether it is day-time or night-time based at least on time information.
In response to the applicant’s argument above, Stam includes a day and night detection algorithms. The system uses time intervals to help determine the light 
Applicant next argues that Stam does not toggle front lights of the vehicle to determine whether toggling the front light cases change in images acquired by the camera.
In response to the applicant’s argument above, Stam enables and disables of the vehicle’s exterior lights (Stam: Col. 7 Lines 6-19) which is an example of toggling the lights on and off. Stam includes the transition from night detect off to night detect on at night detect medium preferably begins at a value between approximately 0.125 Lux and approximately 2 Lux (Stam: Col. 6 Lines 41-62). The prior art has a transitioning algorithm that moves from a night detect off to a night detected on based on the light detected outside the vehicle. Once the system moves into a night detect on scenario, the vehicle’s exterior lights are enabled in order to achieve a preferred luminosity exterior of the vehicle.
Applicant next argues that Stam fails to determine whether it is night-time.
In response to the applicant’s argument above, Stam includes a day and night detect algorithms (Stam: Col. 6 Lines 23-40). Then Stam improves image blockage by controlling the automatic vehicle exterior lights (Stam: Col. 2 Lines 52-57) which improves the blockage by identifying if the cause of the image blockage is too much or 
Applicant next argues that Stam does not determine the cause of the blockage because the road is dark.
In response to the applicant’s argument above, Stam’s system determines the luminously of the area in front of the vehicle in its night and day detection algorithms where the transition from night detect off to night detect on at night detect low begins at a value between approximately 0.0 Lux and approximately 0.5 Lux and most preferably approximately 0.125 Lux (Stam: Col. 7 Lines 6-19).  Stam improves image blockage by controlling the automatic vehicle exterior lights (Stam: Col. 2 Lines 52-57) due to the detected atmospheric conditions in order to improve the sharpness of the image reflections (Stam: Col. 8 Lines 3-14). Stam detects the low luminosity in the night determination, then turns on the lights to improve the sharpness of the images acquired. The image improvement is due to the cause of the blockage being determined as the road is dark proven by the low luminosity. 
Applicant next argues that Stam is silent with respect to making any determinations regarding the light condition of the road.
In response to the applicant’s argument above, Stam includes a day and night detect algorithms (Stam: Col. 6 Lines 23-40). Since the light condition of the road is used in the night or day detection algorithm, Stam does make a light determination of the road to determine whether the car is being operated in a day or night situation.
Applicant next argues that claim 12 recites similar features to claim 1, therefore should be allowable.

Applicant next argues that the remaining claims are dependent claims and are allowable at least based on their dependencies.
In response to the applicant’s argument above, the independent claims are rejected therefore the dependent claims are rejected as least based on their dependencies. 
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Stam’s blockage determination reads on the applicant’s method for identifying a cause of image blockage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Camus US Publication Number 2009/0180682 A1 teaches image frequency with temperature threshold.
Hoke et al. US Publication Number 2017/0106721 A1 teaches dew point threshold.
Gage et al. US Publication Number 2018/0148008 A1 teaches sun sensor to detect sunrise or sunset.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663